UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JOSE RODRIGUEZ,

                         Plaintiff,
                                                ORDER
             -against-                          19-CV-4074(JS)(AKT)

NASSAU COUNTY CORRECTIONAL CENTER,
CAPT. DONALD KERZNER, CPL. FIELDING,
SGT. JOWORSKI, C.O. BARBARA,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Jose Rodriguez, pro se
                    18007479
                    Nassau County Correctional Center
                    100 Carman Avenue
                    East Meadow, New York 11554

For Defendants:          No appearances.

SEYBERT, District Judge:

             On July 8, 2019, incarcerated pro se plaintiff Jose

Rodriguez (“Rodriguez” or “Plaintiff”) filed a Complaint in this

Court together with an application to proceed in forma pauperis.

However,     the   Complaint      incorrectly      named     Nassau    County

Correctional    Facility    as   the   plaintiff   and     Rodriquez   as   the

defendant.      Accordingly, by Notice of Deficiency dated July 15,

2019 (the “Notice”), Plaintiff was instructed that, in order for

his case to proceed he must, within fourteen (14) days, file an

Amended Complaint with a correct caption that names him as the

Plaintiff.      (See Notice, D.E. 4.)       On July 29, 2019, Rodriguez

filed an Amended Complaint naming himself as the Plaintiff and
naming   the    following        five     defendants:       the    Nassau     County

Correctional Center, Capt. Donald Kerzner, Cpl. Fielding, Sgt.

Joworski,      and     C.O      Barbara        (collectively,      “Defendants”).

(Am. Compl., D.E. 7, at ECF pp. 2-6.)

            Upon review of the application to proceed in forma

pauperis,     the    Court   finds      that    Plaintiff    has    not     provided

sufficient information.          Although Plaintiff has checked the box

to allege that he has received income from “any other sources” in

the past 12 months, he did not describe the source of the money

nor did he state the amount received as is required on the form

application.        (IFP Mot., D.E. 2, ¶ 3.)         Accordingly, Plaintiff’s

application     to    proceed    in     forma    pauperis    is    DENIED   WITHOUT

PREJUDICE AND WITH LEAVE TO RENEW WITHIN FOURTEEN (14) DAYS FROM

THE DATE OF THIS ORDER.         The Clerk of the Court shall mail a copy

of this Order to Plaintiff together with an in forma pauperis

application.1



1   The Court notes, however, that Plaintiff’s July 23, 2019 letter
advised that he was scheduled to be discharged from the Nassau
County Correctional Center that week (see Letter, D.E. 7, at ECF
p. 1) and, to date, Plaintiff has not updated his address with
the Court. Moreover, mail sent to Plaintiff at the Nassau
County Correctional Center on August 5, 2019 and August 6, 2019
in his other case, 19-CV-4489, was returned to the Court and was
marked “Return to Sender, and “Discharged.” (See 19-CV-4489 at
D.E. 6 & 7.) Thus, it is unlikely that Plaintiff will receive
this Order. Plaintiff is reminded of his obligation to keep his
address current and is cautioned that his failure to do so will
lead to dismissal of his Amended Complaint pursuant to Federal
                                                  2

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).




                                    SO ORDERED.


                                    /s/ JOANNA SEYBERT______
                                    JOANNA SEYBERT, U.S.D.J.

Dated:    October   10 , 2019
          Central Islip, New York





Rule of Civil Procedure 41(b) for failure to prosecute.
                                                  3

